     Case 1:20-cv-01492-DAD-EPG Document 11 Filed 02/26/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GUILLERMO TRUJILLO CRUZ,                           No. 1:20-cv-01492-DAD-EPG (PC)
12                       Plaintiff,
13           v.                                          ORDER DISMISSING ACTION DUE TO
                                                         PLAINTIFF’S FAILURE TO COMPLY WITH
14    C. PFEIFER, et al.,                                A COURT ORDER AND FAILURE TO PAY
                                                         FILING FEE AND DENYING MOTION TO
15                       Defendants.                     RETAIN PENDING CASE
16                                                       (Doc. Nos. 5, 6, 10)
17

18

19          Plaintiff Guillermo Trujillo Cruz is a state prisoner proceeding pro se in this civil rights

20   action pursuant to 42 U.S.C. § 1983. This matter was referred to a United States Magistrate

21   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

22          On October 22, 2020, the assigned magistrate judge issued findings and

23   recommendations, recommending that plaintiff’s application to proceed in forma pauperis under

24   28 U.S.C. § 1915(g) be denied because plaintiff had suffered three or more prior strike dismissals

25   and that he be ordered to pay the required $402.00 filing fee in order to proceed with this action.

26   (Doc. No. 2.) On December 10, 2020, the undersigned adopted those findings and

27   recommendations, denied plaintiff’s motion to proceed in forma pauperis, and ordered plaintiff to

28   pay the filing fee in full within thirty (30) days. (Doc. No. 5.) Plaintiff was cautioned that his
                                                        1
     Case 1:20-cv-01492-DAD-EPG Document 11 Filed 02/26/21 Page 2 of 2


 1   failure to comply with that order and pay the required filing fee within the specified time would

 2   result in dismissal of this action. (Id. at 2.)

 3            On December 29, 2020, plaintiff filed a motion for clarification, which the court construed

 4   as a motion for reconsideration of the undersigned’s order adopting the magistrate judge’s

 5   findings and recommendations. (Doc. No. 7.) The court denied plaintiff’s motion on January 13,

 6   2021, but granted plaintiff an additional twenty-one (21) days to pay the required filing fee.

 7   (Doc. No. 8.)

 8            On February 11, 2021, in lieu of paying the filing fee, plaintiff filed a difficult to decipher

 9   motion requesting that the court “retained pending case.” (Doc. No. 10.) In that motion, plaintiff

10   appears to contend that Pelican Bay State Prison release and receiving property staff refused to

11   send plaintiff’s legal documents and materials to him. (Id.) Plaintiff therefore requests that the

12   court “retained this case” until plaintiff “returns back to current institution confined at.” (Id.)

13            Plaintiff has not paid the required filing fee and the deadline in which to do so has now

14   passed. Additionally, plaintiff’s motion filed on February 11, 2021 does not state that plaintiff

15   intends to pay the required filing fee and he has not established good cause to extend the time to

16   do so.

17            Accordingly,

18            1.     Plaintiff’s motion (Doc. No. 10) requesting that the court retain his case is denied;

19            2.     This action is dismissed without prejudice due to plaintiff’s failure to obey a court

20                   order and to pay the required filing fee; and
21            3.     The Clerk of the Court is directed to close this case.

22   IT IS SO ORDERED.
23
         Dated:      February 26, 2021
24                                                        UNITED STATES DISTRICT JUDGE

25

26
27

28
                                                          2
